
	
		II
		Calendar No. 433
		110th CONGRESS
		1st Session
		S. 2131
		IN THE SENATE OF THE UNITED STATES
		
			October 3, 2007
			Mr. Cochran (for himself
			 and Mr. Lott) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			October 19, 2007
			Committee discharged and ordered to be placed on the
			 calendar
		
		A BILL
		To designate the facility of the United
		  States Postal Service located at Highway 49 South in Piney Woods, Mississippi,
		  as the Laurence C. and Grace M. Jones Post Office
		  Building.
	
	
		1.Laurence C. and Grace M.
			 Jones Post Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at Highway 49 South in Piney Woods, Mississippi, shall be known
			 and designated as the Laurence C. and Grace M. Jones Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Laurence
			 C. and Grace M. Jones Post Office Building.
			
	
		October 19, 2007
		Committee discharged and ordered to be placed on the
		  calendar
	
